           Case 5:18-cv-00312-DAE Document 27-2 Filed 03/26/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

JOANNA CASTRO,                                      §
PLAINTIFF                                           §
                                                    §
        V.                                          §              CIVIL NO. 5:18-CV-00312-DAE
                                                    §
ALBERT SALINAS,                                     §
DEFENDANT                                           §
                           ORDER GRANTING JOINT MOTION
                      TO EXTEND SCHEDULING ORDER DEADLINES

        After considering the parties Joint Motion for Leave to Extend Scheduling Order

Deadlines, the Court is of the opinion that it should be GRANTED.

        IT IS THEREFORE ORDERED that the Scheduling Order deadlines are extended as

follows:

   a.        The parties shall file all motions to amend or supplement pleadings or to join additional
             parties from December 19, 2018 to May 31, 2019;

   b.        Plaintiff’s deadline to designate testifying experts and shall serve on all parties, but not
             file materials required by Fed. R. Civ. P. 26(a)(2)(B), from November 16, 2018 to May
             31, 2019;

   c.        Defendant’s deadline to designate testifying experts and shall serve on all parties, but
             not file materials required by Fed. R. Civ. P. 26(a)(2)(B), from January 22, 2019 to
             June 30, 2019;

   e.        The deadline for the completion of all discovery is extended from April 1, 2019 to July
             31, 2019.

   f.        The deadline to file dispositive motions is extended from June 1, 2019 to August 30,
             2019.

        SIGNED this _____ day of                        , 2019.



                                                 _______________________________________
                                                 DAVID ALAN EZRA
                                                 SENIOR UNITED STATES DISTRICT JUDGE
